KLEINFELD, Circuit Judge,
concurring in part and dissenting in part.
I concur, except as to the amount of the attorneys’ fees award. As to the amount, I respectfully dissent.
The only recovery for which the district court awarded attorneys’ fees was the FLSA award. That award was $7,897. Plaintiffs’ lawyers’ “time, to be compensated in an award, must be ‘reasonable in relation to the success achieved.” ’1 In this case it was not, either in relation to the $7,897, or even to the entire award of $47,993. The $836,143 lodestar amount request by the plaintiffs’ lawyers was unreasonable relative to what they won for their clients. It was reasonable relative to the $6,750,000 award they sought, but insofar as this was its purpose, the lawsuit was a failure and they were not prevailing parties. The district court stated expressly that the $7,897 FLSA recovery was the recovery the plaintiffs sought attorneys’ fees for, but made no attempt to relate the extent of the plaintiffs’ very limited success to the amount of the fee award. The failure to relate the $7,897 extent of success to the fee award is an abuse of discretion under McGinnis v. Kentucky Fried Chicken2 and Dannenberg v. Valadez.3 Awarding $208,173 in attorneys’ fees for obtaining a $7,897 judgment violates Hensley v. Eckerhart.4 It also creates a perverse incentive. An award like this — 26 times as much money for the lawyers as for the clients — is an inducement for the lawyers to pursue their own interests or *40the interests of a bigger client, such as the union, instead of the interests of these impecunious laborers for whom compensation probably could have been quickly obtained with a settlement. Paying the lawyers 26 times what their clients win makes a mockery of a system in which lawyers are supposed to serve their clients, not use them.

. McGinnis v. Kentucky Fried Chicken of Cal., 51 F.3d 805, 810 (9th Cir.1994) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)).


. McGinnis, 51 F.3d at 808-10.


. Dannenberg v. Valadez, 338 F.3d 1070, 1075-76 (9th Cir.2003).